Sub-Item 77C DREYFUS CASH MANAGEMENT MATTER SUBMITTED TO A VOTE OF SECURITY HOLDERS A Special Meeting of Shareholders of Dreyfus Cash Management (the “Fund”) was held on November 16, 2009. Out of a total of 36,899,718,396.134 shares (“Shares”) entitled to vote at the Meeting, a total of 5,198,346,863.815 shares were represented at the Meeting, in person or by proxy. The meeting was adjourned to December 28, 2009, not having received the required vote of the holders. The breakdown of the vote is as follows: Shares For Against Abstain 1. To approve the amending 4,482,490,755.885 626,937,491.350 88,918,616.580
